05/05/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               November 2, 2021 Session

                  COREY DENDY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                      No. 17-04528       Chris Craft, Judge
                     ___________________________________

                           No. W2020-01364-CCA-R3-PC
                       ___________________________________


The Petitioner, Corey Dendy, filed a petition for post-conviction relief from his conviction
of aggravated robbery, alleging that trial counsel was ineffective for failing to contact a
witness prior to the Petitioner’s guilty plea and that the Petitioner’s guilty plea was not
knowingly and voluntarily entered. The post-conviction court denied relief, and the
Petitioner appeals. Upon review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

Ben Israel (on appeal) and Jim Hale (at hearing), Memphis, Tennessee, for the Appellant,
Corey Dendy.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Melanie Cox, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       The Petitioner was charged in a four-count indictment with attempted first degree
murder, employing a firearm during a felony, especially aggravated robbery, and
aggravated robbery. On December 10, 2018, the Petitioner pled guilty to aggravated
robbery, a class B felony, and, pursuant to the plea agreement, was sentenced to ten years,
eighty-five percent of which he was to serve in confinement before becoming eligible for
release. The remaining charges were dismissed.
        The State recited the following factual basis for the plea:

                       Had this matter gone to trial, [the] State’s proof would
                be that on October 22, 2016, officers responded to a shooting
                call at 5273 Flowering Peach. Once on the scene, Officer
                Edwards met with victim Jeremiah Lockett who stated he’d
                been shot multiple times by a man he knew as C.

                        Lockett further stated he heard a knock at the door,
                answered the door, and allowed C into the house. Lockett
                stated that once inside, C pulled out a handgun and demanded
                money from him and Gregory Bowdery. Lockett further stated
                after C – that after giving C approximately $800 cash, and
                Bowdery giving C approximately $200, C then shot Lockett
                twice, once in his upper right thigh and once in the lower right
                side of his back.

                       Through research, investigators developed Corey
                Dendy [the Petitioner] as the suspect C. On April 17, 2017,
                detectives met with Lockett and he was shown a photographic
                lineup where he positively identified [the Petitioner] as the
                person who shot him and robbed him, as well as the person
                who robbed Gregory Bowdery.

                        These events occurred here in Shelby County.

        The defense stipulated that a factual basis existed for the guilty plea.

        At the guilty plea hearing, the Petitioner testified that he was twenty-five years old,
that he knew how to read, that he had attended school through the eleventh grade, and that
he did not have a GED.1 The Petitioner said that he had tried to enroll in a GED class while
incarcerated, “but they had some type of problem with the class.” The trial court advised
the Petitioner to use his incarceration to obtain a GED and possibly take college courses so
that he would not have to resort to criminal activity or rely on others to support him after
his release.

       The Petitioner acknowledged that he signed the guilty plea acceptance form. The
Petitioner agreed that he knew the rights he was waiving by entering his guilty plea,

        1
        “‘GED’” is an abbreviation for “a general educational development credential awarded by a state-
approved institution or organization.” Tenn. Code Ann. § 49-4-902(20).
                                                 -2-
including the right to cross-examine the witnesses against him and the right to have
witnesses subpoenaed to testify for him. The Petitioner agreed that he understood the guilty
plea, that he was entering the guilty plea freely and voluntarily, and that no one had
threatened him, pressured him, or promised him anything to make him plead guilty.

        Thereafter, the Petitioner filed a petition for post-conviction relief, alleging that his
trial counsel was ineffective and that his guilty plea was not knowingly or voluntarily
entered. At the post-conviction hearing, the Petitioner acknowledged that on December
10, 2018, he pled guilty to aggravated robbery in exchange for the dismissal of the
remaining charges against him. He also acknowledged that trial counsel had advised him
that if he were convicted of the charges at trial, he could receive a total effective sentence
that was considerably more than the ten-year sentence provided in the guilty plea
agreement.

        The Petitioner conceded that trial counsel provided him with the discovery, which
included the statements the victims gave to the police. During trial preparation, the
Petitioner asked trial counsel to contact Mr. Bowdery. The Petitioner acknowledged that
he knew at the time of his guilty plea that counsel had not contacted Mr. Bowdery. Trial
counsel advised the Petitioner he would lose at trial, and the Petitioner felt “under duress”
to plead guilty. The Petitioner said trial counsel informed him that the only plea offers
available were a ten-year sentence at eighty-five percent or a twenty-year sentence at
eighty-five percent. The Petitioner had the impression that he had to accept one of the
offers that day or go to trial.

       The Petitioner said that he “really didn’t want to sign for” the guilty plea. Instead,
he wanted trial counsel to speak with the victims. The Petitioner also asked to call his
mother or his brother to discuss the plea offer. He explained that his brother had paid trial
counsel to represent the Petitioner. Trial counsel cautioned the Petitioner not to allow his
family to “dictate [his] future” by influencing him to proceed to a trial which he would
lose.

        The Petitioner wanted trial counsel to speak with Mr. Bowdery because the
Petitioner thought Mr. Bowdery was his “only hope,” but trial counsel told the Petitioner
that he could not find Mr. Bowdery. The Petitioner acknowledged trial counsel had advised
that the Petitioner was facing a sentence of twenty-five years for the especially aggravated
robbery charge, twenty-five years for the attempted first degree murder charge, fourteen
years for the aggravated robbery charge, and six years for the weapons charge. The
Petitioner said that the possibility of facing a potential life sentence scared him. The
Petitioner acknowledged that because neither trial counsel nor an investigator spoke with
Mr. Bowdery, the Petitioner was not aware of what Mr. Bowdery’s testimony would have
been; therefore, the Petitioner did not freely and voluntarily plead guilty.

                                              -3-
       On cross-examination, the Petitioner acknowledged that Mr. Lockett had testified
at the preliminary hearing about the events on the night of the offense, and the case was
transferred to criminal court. However, the Petitioner maintained that during the
preliminary hearing, Mr. Lockett “told multiple stories.” Additionally, the Petitioner said
Mr. Lockett knew the Petitioner’s name was “Corey” but only told the police “he was shot
by a man name[d] C.”

        The Petitioner asserted that he understood the consequences of his post-conviction
proceeding. The Petitioner specifically acknowledged he was aware that if his post-
conviction petition were granted, his guilty plea would be set aside, and his case would be
set for trial on all four charges with the possibility of a life sentence.

       The Petitioner acknowledged that trial counsel advised him that the plea offer was
“a pretty good deal” and in his best interest. However, the Petitioner maintained that trial
counsel “forced [him] to enter this plea.” The Petitioner conceded that he lied to the trial
court at the guilty plea hearing when he asserted that he had not been threatened, pressured,
or promised anything to convince him to plead guilty.

       The Petitioner said that before he signed the plea agreement, he asked trial counsel
if he could “sign for an Alford plea” and that trial counsel said no.2 Trial counsel also
responded negatively when the Petitioner asked if he could do anything to “get back in
court” if he signed the plea agreement. The Petitioner said that he thought an “Alford plea
is when you plea – when you sign – when you plead to a deal that you think that’s in your
best interest at that time.”

        The Petitioner said that he knew trial counsel hired an investigator who had
investigated the case, including trying to locate and talk with witnesses. The investigator
told the Petitioner that he would try to contact the victims. However, the Petitioner had no
further contact with the investigator. Trial counsel told the Petitioner that he was unable
to find the victims. The Petitioner stated that he knew the victims before the offense.

        The Petitioner said that trial counsel sent another man to talk with the Petitioner
prior to his guilty plea. The man asked if the Petitioner was willing to accept an offer of
six years with release eligibility after serving thirty percent of the sentence in confinement
or a sentence of ten years with release eligibility after serving thirty percent of the sentence
in confinement. The Petitioner said that when he went to court in December, he expected
trial counsel to ask if the Petitioner was willing to accept “this six at 30.” Instead, trial


       2
          An accused who wishes to plead guilty yet assert his innocence may enter what is known as a
“best interest” or Alford guilty plea. See North Carolina v. Alford, 400 U.S. 25, 37-38 (1970).

                                                -4-
counsel relayed the offer of ten years with release eligibility after service of eighty-five
percent.

        The Petitioner acknowledged that trial counsel advised him the original plea offer
had been twenty years with release eligibility after serving eighty-five percent of the
sentence in confinement. The Petitioner agreed that ten years with eighty-five percent
release eligibility was better than life in prison. The Petitioner further agreed that he told
the trial court that he wanted to plead guilty and that he was doing so freely and voluntarily
with no threats, pressures, or promises.

       Gregory Bowdery testified that he knew Jermaine Lockett by the name “McMane”
and that he saw Mr. Lockett regularly. Mr. Bowdery stated that he also knew the Petitioner.

       Mr. Bowdery said that on October 22, 2016, he and Mr. Lockett were “shooting
dice” with someone named “Lil Bobby” or “Little Bobby” at Mr. Lockett’s residence.
After they had been playing for a while, Mr. Bowdery and Mr. Lockett were robbed.
Regarding what “precipitated” the robbery, Mr. Bowdery surmised that Lil Bobby was
angry because he was losing money. He said that Lil Bobby made a telephone call and
acted as if he were speaking to his girlfriend. Mr. Bowdery thought Lil Bobby “was trying
to throw us off or whatever.”

        Shortly after the call, Mr. Bowdery heard a knock on the door. Mr. Lockett opened
the door, ran upstairs, and then came back downstairs. Mr. Bowdery said three men and
one woman were at the door, and they came inside the residence. One man was short and
bald, the second man had “dreads,” the third man “had like a fade,” and the woman had
red hair. The short, bald man had a chrome pistol, and he shot Mr. Lockett in the left hip
in the kitchen. Mr. Bowdery stated that the intruders took $200 from him.

       Mr. Bowdery said that after the robbery, he gave a statement to the police which
was consistent with his trial testimony. Mr. Bowdery said that he knew the Petitioner
before the robbery, that the Petitioner was his “buddy,” and that the Petitioner was not one
of the men who robbed him. Mr. Bowdery said that the police never showed him a
photograph lineup and never asked if the Petitioner was involved in the robbery. Mr.
Bowdery said that the Petitioner was not at the apartment that night and that the Petitioner
was not involved in the robbery. After he talked with the police, he did not speak with
anyone else about the case, including trial counsel or an investigator. Mr. Bowdery said
that he remained in Tennessee for a couple of months after the robbery and then moved to
Mississippi. Mr. Bowdery said that he had not been offered anything for his testimony at
the post-conviction hearing.

      On cross-examination, Mr. Bowdery acknowledged that at the time of the post-
conviction hearing, he was incarcerated for possession of cocaine with intent to sell. He
                                            -5-
also conceded that in 2010, he pled guilty to attempted aggravated burglary and theft of
property valued $1,000 or more to $10,000 and that in 2009, he pled guilty to aggravated
burglary, possession of marijuana “with intent,” and being a convicted felon in possession
of a handgun. In 2005, Mr. Bowdery pled guilty to “felony thefts and a burglary,” and in
2002, he pled guilty to aggravated assault.

       Mr. Bowdery said that he knew the Petitioner “from the neighborhood” and that Mr.
Lockett was his friend. Mr. Bowdery testified that he told the police about Lil Bobby, but
he acknowledged that his statement did not mention Lil Bobby. Mr. Bowdery said that
when he gave his statement to the police, “I just left Lil Bobby name out. It’s what
happened, though. Lil Bobby did it. Lil Bobby sent the folks to rob us.” Mr. Bowdery
said the Petitioner was not one of the robbers.

        On redirect examination, Mr. Bowdery said that he had not been subpoenaed to
testify at the preliminary hearing. Mr. Bowdery asserted that he never told the police the
Petitioner robbed him and that he never identified the Petitioner from a photograph lineup.
Mr. Bowdery said that he had not spent any time with the Petitioner while they were “out
serving time,” explaining that he was housed in a different building than the Petitioner and
that he was “in a program.”

         Trial counsel testified that he practiced primarily criminal defense law and had done
so for thirteen years. He represented the Petitioner in criminal court but did not represent
him in general sessions court. Trial counsel said that he reviewed the discovery with the
Petitioner. Trial counsel also told the Petitioner about the charges against him and the
sentences he faced. He advised the Petitioner that if he were convicted of all the charges
at trial, he faced the possibility of consecutive sentences and could spend the rest of his life
in prison. The State’s initial offer was twenty years with one hundred percent of the
sentence served in confinement, which was significantly lower than the sentence the
Petitioner faced if convicted at trial.

       Trial counsel stated that he was retained by the Petitioner’s family. Thereafter, the
Petitioner was declared indigent, and the trial court approved funding for an investigator.
Trial counsel hired Investigator North from Inquisitor Incorporated. Trial counsel
reviewed the discovery and met with Investigator North and the Petitioner to tell them what
he had learned. They discussed the case and decided to pursue a theory of self-defense.
Trial counsel recalled that the Petitioner maintained Mr. Lockett had invited him to the
residence in order to “make a transaction.” After the Petitioner arrived, Mr. Lockett stated
that he did not have enough money “to pay for the products that he received.” The
Petitioner said that Mr. Lockett then “reached for a weapon,” which made the Petitioner
believe he was being robbed.


                                             -6-
       Trial counsel said that the defense looked for the Petitioner’s girlfriend, Ms. Collins,
but they were unable to find her. The defense also tried to speak with Mr. Lockett but were
prevented from doing so by Mr. Lockett’s attorney. Investigator North discovered that Mr.
Lockett had been convicted of robbery, and trial counsel thought that if the Petitioner chose
to go to trial, trial counsel could impeach Mr. Lockett with his criminal record and “seedy
character.”

       Trial counsel said that the Petitioner wanted him to solicit plea offers. Trial counsel
said that while the investigation was ongoing, the Petitioner told Investigator North that he
would plead guilty if trial counsel could secure a plea agreement with a six-year sentence
with release eligibility after he served thirty percent of the sentence in confinement. Trial
counsel suggested that if the State did not agree to a six-year offer, they might consider a
ten-year offer with release eligibility after the Petitioner served thirty percent of the
sentence in confinement. The Petitioner agreed that he would be willing to accept a ten-
year sentence with thirty percent release eligibility.

       Trial counsel tried to contact the witnesses the Petitioner wanted him to contact, but
he was unable to do so prior to the Petitioner’s guilty plea. Trial counsel stated that settling
a case while an investigation was pending was not unusual. Trial counsel further stated
that he did not find it unusual that Mr. Lockett and Mr. Bowdery, who each had a criminal
history, might not want to talk to trial counsel or the investigator. Trial counsel agreed that
presenting the Petitioner’s version of “a drug deal gone bad” to a jury would be “a last
resort only.”

        Trial counsel said that on December 10, 2018, the State made an offer of ten years
with eighty-five percent release eligibility, and the Petitioner accepted the offer the same
day. Trial counsel asked the State for a brief “reset” so the Petitioner could discuss the
matter with his family before accepting the offer. The State indicated that resetting the
case was not an option and that “it was a one-day offer. He could take it or he could leave
it.” Trial counsel then met with the Petitioner in the jail lockup so they could discuss the
options and “make some game time real life decisions.” Trial counsel said that he did not
threaten or pressure the Petitioner to make the Petitioner plead guilty and that he explained
the “pros and cons” of pleading guilty to the Petitioner. Trial counsel stated, “I would also
like to point out that this was a mid-December offer. Sometimes those are the best offers
you get in a case and I actually thought it was a gift.”

        Trial counsel said that he knew Mr. Lockett had suffered “bad” injuries and had
testified at the preliminary hearing. Trial counsel believed the State had enough evidence
to convict the Petitioner at trial. Trial counsel thought the plea offer was “a good deal” and
that the Petitioner should accept it. Trial counsel acknowledged that the Petitioner was in
a “stressful situation,” but he asserted that “there is a difference between duress and just
being stressed out because of the situation you’re in.” Trial counsel advised the Petitioner
                                             -7-
that if he wanted to go to trial, the defense would continue to investigate the case.
Nevertheless, the Petitioner chose to plead guilty.

       Trial counsel stated the Petitioner acknowledged at the guilty plea hearing that he
was pleading guilty freely and voluntarily and that he had not been threatened, pressured,
or promised anything in exchange for his guilty plea. Trial counsel said that the Petitioner
did not tell the trial court that he was dissatisfied with trial counsel’s representation.

       On cross-examination, trial counsel said that he and the Petitioner originally planned
to pursue a theory of self-defense, which “would have opened up a whole can of worms”
because the Petitioner was a convicted felon. Trial counsel used self-defense to negotiate,
but he did not try the case on that theory.

       Trial counsel thought Mr. Lockett had identified the Petitioner as the perpetrator at
the preliminary hearing. Trial counsel knew that Mr. Bowdery was not shown a lineup and
did not identify the Petitioner as the perpetrator. However, trial counsel thought that Mr.
Bowdery did not “necessarily” help the Petitioner’s case. The Petitioner did not tell trial
counsel that he knew Mr. Bowdery.

         Trial counsel could not recall how much time the defense spent trying to locate Mr.
Bowdery, but he knew they had an address for him but were unable to contact him. On
December 10, the day the State made the plea offer, the Petitioner did not mention wanting
to “follow up” with Mr. Bowdery. Trial counsel did not tell the Petitioner he would lose
at trial; however, he advised the Petitioner that the State had enough evidence for a jury to
find him guilty.

       After the conclusion of the hearing, the post-conviction court issued an order
denying the petition. The post-conviction court found that trial counsel was not deficient.
The post-conviction court noted that trial counsel had obtained an investigator who had
met with the Petitioner and was attempting to locate the Petitioner’s girlfriend and Mr.
Bowdery. The post-conviction court further noted that trial counsel and his investigator
reviewed the discovery with the Petitioner. The post-conviction court found that trial
counsel and the investigator were in the process of investigating the Petitioner’s case when
the State made a “‘one day only’” plea offer, which the Petitioner decided to accept. The
post-conviction court accredited trial counsel’s testimony that he fully advised the
Petitioner of the options and that the Petitioner chose to accept the offer rather than to face
the possibility of a life sentence. Trial counsel did not force or coerce the Petitioner to
accept the guilty plea. The post-conviction court found that the Petitioner freely and
voluntarily pled guilty before the defense completed its investigation because “the deal
offered by the State was too good for him to pass up.” The post-conviction court noted
that by pleading guilty, the Petitioner avoided the risk of receiving a much lengthier
sentence at trial. The Petitioner filed a timely notice of appeal. On appeal, the Petitioner
                                             -8-
contends that the post-conviction court erred by holding that trial counsel was not deficient
and that his guilty pleas were knowingly and voluntarily entered.

                                        II. Analysis

       To be successful in a claim for post-conviction relief, the Petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d
572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled
to substantial deference on appeal unless the evidence preponderates against those findings.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

       When the Petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the [P]etitioner bears the burden of proving both that counsel’s
performance was deficient and that the deficiency prejudiced the defense.” Goad v. State,
938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687
(1984)). To establish deficient performance, the Petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
Petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694. Moreover,

              [b]ecause [the P]etitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance
              claim. Indeed, a court need not address the components in any
              particular order or even address both if the [Petitioner] makes
              an insufficient showing of one component.
                                            -9-
Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697). Further, in the context of a
guilty plea, “the petitioner must show ‘prejudice’ by demonstrating that, but for counsel’s
errors, he would not have pleaded guilty but would have insisted upon going to trial.”
Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998); see also Hill v. Lockhart,
474 U.S. 52, 59 (1985).

        When a defendant enters a plea of guilty, certain constitutional rights are waived,
including the privilege against self-incrimination, the right to confront witnesses, and the
right to a trial by jury. Boykin v. Alabama, 395 U.S. 238, 243 (1969). Therefore, in order
to comply with constitutional requirements a guilty plea must be a “voluntary and
intelligent choice among the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970). In order to ensure that a defendant understands
the constitutional rights being relinquished, the trial court must advise the defendant of the
consequences of a guilty plea, and determine whether the defendant understands those
consequences. Boykin, 395 U.S. at 244.

       In determining whether the Petitioner’s guilty pleas were knowing and voluntary,
this court looks to the following factors:

              the relative intelligence of the defendant; the degree of his
              familiarity with criminal proceedings; whether he was
              represented by competent counsel and had the opportunity to
              confer with counsel about the options available to him; the
              extent of advice from counsel and the court concerning the
              charges against him; and the reasons for his decision to plead
              guilty, including a desire to avoid a greater penalty that might
              result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). Further, we note that “[a]
petitioner’s solemn declaration in open court that his plea is knowing and voluntary creates
a formidable barrier in any subsequent collateral proceeding because these declarations
‘carry a strong presumption of verity.’” Dale Wayne Wilbanks v. State, No. E2014-00229-
CCA-R3-PC, 2015 WL 354773, at *10 (Tenn. Crim. App. at Knoxville, Jan. 28, 2015)
(quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

        Initially, the Petitioner contends that trial counsel was ineffective by failing to make
reasonable efforts to contact Mr. Bowdery, despite knowing that Mr. Bowdery was “a
critical witness.” The Petitioner maintains that Mr. Bowdery was important because he
never identified the Petitioner as the perpetrator and because Mr. Bowdery’s initial
statement to the police differed substantially from Mr. Lockett’s statement. The State
responds that the Petitioner acknowledged that he knew at the time of his plea that trial
                                             - 10 -
counsel had hired an investigator, that the investigator was looking for Mr. Bowdery, and
that the investigator had been unable to locate Mr. Bowdery. Nevertheless, the Petitioner
chose to plead guilty. As the State noted, the post-conviction court found that the Petitioner
pled guilty freely and voluntarily because “the deal offered by the State was too good for
him to pass up.” Moreover, the post-conviction court found that the Petitioner’s and Mr.
Bowdery’s testimony at the post-conviction hearing was not credible. We agree with the
State. Accordingly, we conclude that trial counsel’s performance was not deficient.

        The Petitioner contends that if trial counsel had made sufficient efforts to contact
Mr. Bowdery, he would not have pled guilty. The Petitioner also contends that his guilty
plea was not voluntary because he was under duress due to the “extreme and unnecessary
time pressure imposed by the State, and the tremendous cost of refusing the State’s offer.”
The Petitioner complains that the State refused to grant even a short recess to give him time
to discuss the plea offer with his family and that he had “a few hours to make one of the
most significant decisions of his life,” namely whether to accept the offer or go to trial and
risk receiving an effective life sentence if he were convicted. The Petitioner contends that
the “pressure was intentionally coercive.” The State responds that despite having the
opportunity to do so, the Petitioner did not tell the trial court that he did not want to plead
guilty without speaking with Mr. Bowdery. The State also responds that “the type of
‘duress’ [the Petitioner] complains of is not the sort of duress that will serve to invalidate
a plea.” We agree with the State.

       At the guilty plea hearing, the Petitioner asserted that he knew he had the right to
have witnesses subpoenaed to testify on his behalf at trial, that he understood the plea, that
he was pleading guilty freely and voluntarily, and that no one had “threatened or pressured
or promised [him] anything to make [him] enter this plea.” “‘[T]he representations of the
defendant, his lawyer, and the prosecutor at [a guilty plea] hearing, as well as any findings
made by the judge accepting the plea, constitute a formidable barrier in any subsequent
collateral proceedings.’” Marcus Ward Strong v. State, No. E2018-00286-CCA-R3-PC,
2019 WL 2371946, at *16 (Tenn. Crim. App. at Knoxville, June 5, 2019) (quoting Allison,
431 U.S. at 73-74). This is because “‘[s]olemn declarations in open court carry a strong
presumption of verity[.]’” Id. (quoting Allison, 431 U.S. at 74). Further, the Petitioner
had asked trial counsel to engage in plea negotiations and knew a potential plea offer could
be forthcoming. The Petitioner’s “alleged time pressures, lack of family input, or coercion
on the part of counsel [did not] result in his guilty plea being involuntary.” Phillip Mark
Nunley v. State, No. 01C01-9602-CC-00066, 1997 WL 154074, at *3 (Tenn. Crim. App.
at Nashville, Apr. 3, 1997). Moreover, this court has stated that the entry of a guilty plea
to avoid the risk of greater punishment does not render the plea involuntary. See Derrick
Wade v. State, No. W2019-00432-CCA-R3-PC, 2020 WL 883122, at *5 (Tenn. Crim. App.
at Jackson, Feb. 21, 2020); see also Rick Butler v. State, No. M2004-01543-CCA-R3-PC,
2006 WL 2206081, at *6 (Tenn. Crim. App. at Nashville, July 31, 2006) (stating that a
guilty plea was not involuntary when the offer was made the morning of trial and the
                                            - 11 -
Petitioner pled guilty to avoid the risk of a lengthier sentence); Stephen E. Miles v. State,
No. W2005-01465-CCA-R3-PC, 2006 WL 1381596, at *5 (Tenn. Crim. App. at Jackson,
May 16, 2006) (stating that guilty plea was not involuntary when the Petitioner had thirty
minutes to accept the plea, he stated that he understood the plea, and he entered the plea to
receive a shorter sentence).

                                     III. Conclusion

       Finding no error, we affirm the judgment of the post-conviction court.



                                                    _________________________________
                                                    NORMA MCGEE OGLE, JUDGE




                                           - 12 -